Citation Nr: 1631573	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  12-18 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to April 27, 2015, and in excess of 70 percent since that date.

2.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a gunshot wound (GSW) affecting the right facial soft tissue, right chin, and submandibular soft tissue with right neck exploration/incision.

3.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a GSW involving a right supraclavicular shoulder injury.

4.  Entitlement to an initial compensable disability rating for residuals of a GSW involving a right comminuted inferior border mandible body fracture.

5.  Entitlement to a disability rating in excess of 10 percent for a scar of the neck due to a GSW.



REPRESENTATION

Appellant represented by:	Christopher L. Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 2005 to November 2008 in the United States Army.  He was awarded the Purple Heart and the Combat Action Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In an August 2015 rating decision, the RO granted an increased 70 percent disability evaluation for the Veteran's PTSD, effective from April 27, 2015.  As this was not a not full grant of the benefit sought on appeal, and the Veteran has not indicated that he agreed with the increased rating, his claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In March 2016, the Veteran testified before the undersigned during a hearing in Washington, DC.  A transcript of the hearing is included in the electronic claims file.  

As discussed at the March 2016 hearing, a claim for a total disability rating based on individual unemployability due to service-connected disabilities has been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, following the hearing in April 2016, the Veteran withdrew this claim from consideration in the appeal.  He was sent a letter confirming the withdrawal, and requesting that he contact VA within 30 days if he wanted to cancel the withdrawal and proceed with the appeal.  As a response was not received within 30 days, the claim for a TDIU is not presently in appellate status and will not be addressed in this adjudication.  

The RO issued a statement of the case (SOC) in December 2010 on claims for service connection for residual nerve damage due to the GSW to the face and a higher rating for a neck scar due to the GSW.  The Veteran did not perfect an appeal of these claims by filing a VA Form 9 or substantive appeal in response to the SOC.  Thus, these issues are not currently on appeal and will not be addressed by the Board.  However, as discussed in the remand below, he subsequently submitted a timely notice of disagreement (NOD) in response to a later rating decision adjudicating the neck scar.  Because the RO did not again issue an SOC in response, the claim is being remanded pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of entitlement to higher ratings for PTSD and a scar of the neck due to the GSW are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. At the March 2016 hearing, after certification of the case to the Board and prior to the promulgation of a decision in the appeal, the Veteran and his authorized representative requested that the claim for an initial disability rating in excess of 10 percent for residuals of a GSW affecting the right facial soft tissue, right chin, and submandibular soft tissue with right neck exploration/incision be withdrawn from appeal.  

2. At the March 2016 hearing, after certification of the case to the Board and prior to the promulgation of a decision in the appeal, the Veteran and his authorized representative requested that the claim for an initial disability rating in excess of 10 percent for residuals of a GSW involving a right supraclavicular shoulder injury be withdrawn from appeal.  

3. At the March 2016 hearing, after certification of the case to the Board and prior to the promulgation of a decision in the appeal, the Veteran and his authorized representative requested that the claim for an initial compensable disability rating for residuals of a GSW involving a right comminuted inferior border mandible body fracture be withdrawn from appeal.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for an initial disability rating in excess of 10 percent for residuals of a GSW affecting the right facial soft tissue, right chin, and submandibular soft tissue with right neck exploration/incision by the appellant and his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal for an initial disability rating in excess of 10 percent for residuals of a GSW involving a right supraclavicular shoulder injury by the appellant and his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of the appeal for an initial compensable disability rating for residuals of a GSW involving a right comminuted inferior border mandible body fracture by the appellant and his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the March 2016 hearing, the Veteran and his authorized representative withdrew the appeals for higher ratings for GSW residuals affecting the right facial soft tissue/chin/submandibular soft tissue of the right neck, right supraclavicular shoulder, and right comminuted inferior border mandible body fracture from appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration as to these claims.  Accordingly, the Board does not have jurisdiction to review these claims, and they are dismissed.


ORDER

The appeal for an initial disability rating in excess of 10 percent for residuals of a GSW affecting the right facial soft tissue, right chin, and submandibular soft tissue with right neck exploration/incision is dismissed.

The appeal for an initial disability rating in excess of 10 percent for residuals of a GSW involving a right supraclavicular shoulder injury is dismissed.

The appeal for an initial compensable disability rating for residuals of a GSW involving a right comminuted inferior border mandible body fracture is dismissed.





REMAND

As for the claim for entitlement to a disability rating in excess of 10 percent for a scar of the neck due to a GSW, in July 2011 the Veteran submitted a timely NOD in response to a December 2010 rating decision that awarded the 10 percent rating.  As the AOJ did not issue a SOC on the claim, it must be remanded for this development.  38 C.F.R. §19.9(c) (2015); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995). 

As for the claim for PTSD, in a September 2014 VA Form 21-4142, the Veteran indicated he received psychiatric treatment at "ECM Memorial," or Eliza Coffee Memorial Hospital, in Florence, Alabama.  In an October 2015 VA Form 21-8940, he indicated that he also received psychiatric treatment from Dr. P. Fredette in Huntsville, Alabama, at an address that appears to be the University of Alabama Health Center.  These psychiatric records have not been requested or obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a SOC on the claim for entitlement to a disability rating in excess of 10 percent for a scar of the neck due to a GSW.  

2.  The RO must contact the Veteran and request that he provide any authorization forms necessary to allow the RO to obtain private psychiatric treatment records from Eliza Coffee Memorial Hospital in Florence, Alabama, and Dr. P. Fredette/the University of Alabama Health Center in Huntsville, Alabama.  

3.  Thereafter, readjudicate the claim, considering all evidence.  If the benefit sought remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


